Citation Nr: 1509365	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for lumbosacral strain and herniation of the nucleus pulposus, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1960 to October 1964.  He also served in the Ohio Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen a previously denied claim for service connection for lumbosacral strain and herniation of the nucleus pulposus.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

In June 2012, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing was prepared and associated with the record.  In a February 2013 statement of the case (SOC), the RO reopened the Veteran's claim and denied it on the merits.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

During the September 2013 hearing, the undersigned agreed to hold the record open for a period of 30 days for submission of additional evidence.  Thereafter, in September 2013 and November 2013, the Veteran, through his representative, submitted additional evidence with a waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

Although the AOJ has found that new and material evidence has been received in order to reopen the Veteran's claim, the Board is required to consider that question independently.  See 38 U.S.C.A. § 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue on appeal has been characterized as set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the electronic files does not reveal any additional documents pertinent to the present appeal with the exception of updated records of treatment from the Veteran's private physician, Dr. Muneel Abbas (for which the Veteran has provided a waiver of AOJ review), and a copy of the transcript of the September 2013 Board hearing.

The Board's present decision is limited to the matter of whether new and material evidence has been received in order to reopen the previously disallowed claim for service connection for lumbosacral strain and herniation of the nucleus pulposus.  For the reasons set forth below, the underlying matter of the Veteran's entitlement to service connection for lumbosacral strain and herniation of the nucleus pulposus is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  By a final decision entered in July 1982, the Board disallowed the Veteran's claim for service connection for chronic low back disability, to include lumbosacral strain, arthritis, and herniated nucleus pulposus.

2.  Evidence received since the time of the Board's July 1982 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The Board's July 1982 decision is final.  38 U.S.C. §§ 4003, 4004 (1982) [38 U.S.C.A. §§ 7103, 7104 (West 2014)]; 38 C.F.R. § 19.104 (1982) [38 C.F.R. 
§ 20.1100 (2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral strain and herniation of the nucleus pulposus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lumbosacral strain and herniation of the nucleus pulposus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, the evidence shows that the Board disallowed the Veteran's claim for service connection for chronic low back disability-to include lumbosacral strain, arthritis, and herniated nucleus pulposus-by a decision entered in July 1982.  The evidence of record at that time reflected, among other things, that the Veteran had been diagnosed with lumbar strain on two occasions during service (in March 1963, after reportedly lifting a generator, and in December 1963, also apparently related to lifting); that at the time of his service separation examination in August 1964, he did not report any problems with his back, and his spine was found to be normal; that lumbosacral strain was noted post-service in July 1965, with no specific history of trauma; that an enlarged, ruptured disc at L4-5 was identified on myelogram in February 1973, with associated symptoms of back pain and radiation of pain down the left lower extremity, with no history of trauma noted; that possible arthritis of the spine was noted in May 1974; and that the Veteran was hospitalized in October 1977 for severe back pain that reportedly began when he was helping erect a tent during a period of training with the Ohio Army National Guard.

Following review of the record as it then existed, including the Veteran's service treatment records, reports of VA examination, and private medical records, the Board concluded that the low back strain noted in service in March 1963 and December 1963 was acute and transitory, resolving without residual impairment; that it appeared that the post-service findings pertaining to the back in July 1965 were due to an acute, coincidental problem, unrelated to service; that the medical evidence did not persuasively establish that the disc disorder, first noted in 1973, was related to acute low back pain in service; and that there was nothing in the record to indicate that the 1977 incident during reserve training caused any aggravation of the basic underlying pathology of the Veteran's pre-existing condition.

Board decisions were not appealable in 1982.  As such, the Board's July 1982 decision was final when entered.  38 U.S.C. §§ 4003, 4004 (1982) [38 U.S.C.A. 
§§ 7103, 7104 (West 2014)]; 38 C.F.R. § 19.104 (1982) [38 C.F.R. § 20.1100 (2014)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. § 7104(b) (West 2014); Barnett, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the Board July 1982 decision includes an April 1982 opinion from a private physician, W. B. Lee, M.D., to the effect that the Veteran "probably had [a] lumbar disc problem since . . . service."  The evidence also includes a June 2012 opinion (with an undated amendment) from a private physician, J. M. Dauphin, M.D., to the effect that the Veteran's current back complaints can be attributed to injuries in service in 1963 and 1977.

The Board concludes that this evidence is new, in that it was not before the Board when the Veteran's claim was denied in July 1982.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the opinions provide support for the Veteran's theory that the current difficulties with his back, including strain and disc herniation, can be attributed to injuries in service.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board finds that this new evidence, viewed in the context of the evidence previously assembled, tends to prove a previously unestablished fact necessary to substantiate the underlying claim for service connection for lumbosacral strain and herniation of the nucleus pulposus, and raises a reasonable possibility of substantiating the claim.  It is therefore new and material.  Accordingly, the claim is reopened.



ORDER

The Veteran's claim for service connection for lumbosacral strain and herniation of the nucleus pulposus is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran's service treatment records pertaining to his period service in the Ohio Army National Guard-which appears to have spanned from approximately August 1977 to August 1979-are not of record.  Nor does the record contain any reports of the treatment he apparently received from a Dr. Nitch in Waverly, Ohio in 1972 (referenced in the report of an October 1978 VA examination); records pertaining to relevant periods of hospitalization in October 1980 and November 1981 (referenced in the April 1982 correspondence from Dr. Lee); records of the low back surgery he reportedly underwent; complete clinical records from a D. R. Gilman, D.O., who reportedly began treating the Veteran in December 1985; the complete records associated with the Veteran's reported disability retirement around 1989; or records of treatment from Dr. Kutis (or Curtis) in the 1990s (as the Veteran reported during the DRO hearing in June 2012).  Because this evidence, if obtained, could bear on the outcome of the Veteran's claim, efforts should be made to procure it.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The record, as it currently stands, contains no fewer than four medical opinions pertaining to the likelihood of a relationship between the Veteran's current back difficulties and service.  Two of those opinions, from VA examiners in May 2011 and December 2012, indicate that such a relationship is unlikely.  The other two opinions, from Dr. Lee (in April 1982) and Dr. Dauphin (in June 2012, with an undated amendment) indicate, in effect, that it is at least as likely as not that such a relationship exists.

The Board has reviewed these four opinions, and finds that none of them is entirely satisfactory.  The May 2011 VA examiner based his opinion, in part, on the erroneous observation that the Veteran had a single visit pertaining to back pain during service, with no mention of his treatment in December 1963, and the December 2012 VA examiner based his opinion, in part, on an as-of-yet unsubstantiated assumption that the Veteran sustained an independent injury of his low back sometime between his discharge from service in 1964 and the discovery of a disc disorder in 1973.  In addition, neither VA examiner commented on the likelihood that the Veteran sustained an injury in 1977, while on duty with the Ohio Army National Guard, that aggravated his pre-existing condition or otherwise resulted in additional disability.

As for the opinion from Dr. Lee, it appears that he based his opinion, in part, on the erroneous assumption that the Veteran's treatment for back problems in July 1965 may have occurred during service.  It also appears that Dr. Lee did not have access to the Veteran's full and complete medical history, inasmuch as his letter contains no reference to treatment during the Veteran's period of active duty, from October 1960 to October 1964, and no mention of the Veteran's post-service hospitalization for back pain in February 1973.  Dr. Dauphin similarly makes no reference to the Veteran's treatment in February 1973, which, as noted previously, was the first occasion during which a disc disorder was objectively identified.  Under the circumstances, the Board finds that a new examination is required.

Finally, the Board notes that records of the Veteran's treatment for back pain through the VA Medical Center (VAMC) in Huntington, West Virginia were last associated with the record on February 7, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases for all relevant records of treatment from Dr. Nitch in Waverly, Ohio (in 1972), his reported periods of hospitalization in October 1980 and November 1981, records of the low back surgery he reportedly underwent, complete clinical records from D. R. Gilman, D.O. (beginning in December 1985) and Dr. Kutis (or Curtis) (in the 1990s), and the complete records associated with his reported disability retirement around 1989, and to identify, and provide appropriate releases for, any other care providers or other sources who may possess new or additional evidence pertinent to the issue on appeal.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Request from all appropriate source(s) a complete copy of any service treatment records pertaining to the Veteran's service in the Ohio Army National Guard, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record on appeal.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since February 7, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lumbosacral spine.  The examiner should review the paper and electronic claims files.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, and the results of any testing deemed necessary, the examiner should identify each disability affecting the Veteran's lumbosacral spine-to include any strain, arthritis, and/or disc herniation-and provide an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability began during the Veteran's period of active duty service from October 1960 to October 1964, or is otherwise causally related to any incident of such service, to include the episodes of lumbar strain noted during service in March 1963 and December 1963.

In so doing, the examiner should consider and discuss the medical significance, if any, of the fact that the Veteran was again diagnosed with lumbosacral strain in July 1965, approximately nine months after service, with no specific history of trauma; that an enlarged, ruptured disc at L4-5 was identified on myelogram in February 1973, with associated symptoms of back pain and radiation of pain down the left lower extremity, with no history of trauma noted; and that possible arthritis of the spine was noted in May 1974.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran sustained an injury in October 1977, while on duty with the Ohio Army National Guard, that aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) a pre-existing condition or otherwise resulted in additional disability.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


